Dear Ms. Edwards:
Gravity Drainage District No. 5 of Livingston Parish would like to implement a supplemental retirement plan for its employees.  The District questions if it is authorized to do so.
In short, we believe the District may implement a supplemental retirement plan for its employees.  As a political subdivision of the state, the District may adopt a group plan  to purchase annuities, life insurance or mutual funds that qualify for deferred federal taxation benefits.1 Louisiana has a deferred compensation plan for its employees and independent contractors that is purely voluntary.  It may be used as a supplemental retirement benefit separate from or in addition to a primary retirement plan.2
It is our opinion that the District may establish its own plan or allow its employees to participate in Louisiana's Deferred Compensation Plan.
With kindest regards,
Yours very truly,
                             CHARLES C. FOTI, JR. Attorney General
BY:  ________________________________
                             TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 La.R.S. 38:1751; La.R.S. 42:871
2 La.R.S. 42:1301, et seq.; see also Atty. Gen. Op. Nos. 00-56 and 96-162